Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
HECTOR MEDINA,                                           )                     No. 08-06-00024-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       171st District Court
)
JOHN JOHNSON and                                         )                   of El Paso County, Texas
CHRISTOPHER JOHNSON D/B/A                   )
JOHNSON ENTERPRISES,                               )                          (TC# 2003-329)
)
                                    Appellees.                        )

MEMORANDUM OPINION

            Hector Medina appeals from a judgment granted in favor of John Johnson and Christopher
Johnson d/b/a Johnson Enterprises.  Having determined that Appellant failed to timely perfect this
appeal, we dismiss the appeal for want of jurisdiction.
            A civil appeal is perfected when the notice of appeal is filed.  Tex.R.App.P. 26.1; see
Restrepo v. First Nat. Bank of Dona Ana County, N.M., 892 S.W.2d 237, 238 (Tex.App.--El Paso
1995, no writ)(applying former Tex.R.App.P. 40(a)(1)).  The notice of appeal must be filed within
thirty days after the judgment.  Tex.R.App.P. 26.1.  However, the deadline for filing notice of appeal
is extended to ninety days after the judgment is signed when a motion for new trial is timely filed. 
Tex.R.App.P. 26.1(a)(1).  A motion for new trial is due to be filed prior to or within thirty days after
the judgment is signed.  Tex.R.Civ.P. 329b(a).  A notice of appeal is considered timely if filed
within fifteen days of the due date and accompanied by a reasonable explanation for the failure to
file on the due date.  Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).
            The trial court signed the judgment on September 9, 2005.  Appellant’s motion for new trial,
if any, was due to be filed no later than October 9, 2005.  Appellant timely filed the motion for new
trial on October 4, 2005.  Thus, the notice of appeal was due to be filed on December 8, 2005. 
Appellant did not file the notice of appeal until January 11, 2006, more than fifteen days after the
deadline.  By letter dated January 26, 2006, this Court gave Appellant notice of our intent to dismiss
this appeal because it had not been timely perfected.  See Tex.R.App.P. 42.3(a).  Appellant has not
filed a response.  We dismiss the appeal for want of jurisdiction.


March 9, 2006                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.